Citation Nr: 1031588	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  09-04 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of educational assistance benefits under 
Chapter 30, Title 38, United States Code, for training received 
at Remington College for the period prior to September 9, 2007.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION


The Veteran served on active duty from May 1999 to May 2004.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) and Education Center 
in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing in January 2010.  A transcript of this 
proceeding has been associated with the claims file.  


FINDINGS OF FACT

1.  Various Enrollment Certifications, VA Forms 22-1999, reflect 
that the Veteran was enrolled at Remington College from July 19, 
2004 to October 7, 2004; October 18, 2004 to January 13, 2005; 
January 24, 2005 to April 14, 2005; and April 25, 2005 to July 
14, 2005.

2. The Veteran's Application for VA Education Benefits, VA Form 
22-1990, for training received at Remington College was not 
received by the VA until September 9, 2008.


CONCLUSION OF LAW

The criteria are not met for entitlement to educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for periods of enrollment at Remington College prior to 
September 9, 2007. 38 C.F.R. § 21.7131(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Educational assistance benefits are available to a veteran who 
first becomes a member of the Armed Forces or first enters on 
active duty as a member of the Armed Forces after June 30, 1985, 
and who served at least three years of continuous active duty or 
in the case of an individual whose initial period of active duty 
is less than three years, serves at least two years of continuous 
active duty. 38 U.S.C.A. § 3011.

Factual Background

On September 20, 2004, VA received an enrollment certification 
reflecting that the Veteran was enrolled at Remington College 
from July 19, 2004 to October 7, 2004; October 18, 2004 to 
January 13, 2005; January 24, 2005 to April 14, 2005; and April 
25, 2005 to July 14, 2005.  On September 25, 2004, VA sent an 
application for education benefits to the Veteran, at the address 
provided by the school.  The Veteran did not return that 
application.  On May 12, 2005, VA received a notice from 
Remington College regarding changes to the Veteran's academic 
standing.  No action could be taken on this information as VA had 
not received an application for benefits from the Veteran.  

The Veteran's claim for Chapter 30 educational benefits (VA Form 
22-1990) was received on September 9, 2008.

In a September 2008 letter, the RO advised the Veteran that his 
claim could not be paid because VA regulations prevent payment 
for training taken more than one year before receipt of the 
claim.  The RO later gave a partial allowance to grant payment 
for the small period of time that the Veteran received training 
after September 9, 2007.

The Veteran asks that an exception be made to the regulations 
regarding commencing dates for Chapter 30 benefits in his case, 
as the counselors at Remington College did not provide him with 
accurate information regarding his claim.


In his October 2008 notice of disagreement, the Veteran argued 
that he did apply for education benefits in 2004, but was told 
that Remington College did not qualify for VA education benefits.  
Years later, the Veteran discovered that Remington College did 
qualify for VA benefits.  In his January 2009 substantive appeal, 
the Veteran argued that he did not receive the application form 
that VA sent to him in September 2004.

The Veteran testified in support of his claim during a Travel 
Board hearing in January 2010.  He stated that he had submitted 
the application to Remington College but personnel there failed 
to submit it to the VA.  He stated that he had made a good faith 
effort to apply for benefits, but that he had not been able to 
follow up on his application due to problems with his wife and 
children. 

Legal Criteria

When an eligible veteran or service member enters or reenters 
into training (including a reentrance following a change of 
program or educational institution), the commencing date of his 
or her award of educational assistance will be determined as 
follows:  If the award is the first award of educational 
assistance for the program of education the veteran or service 
member is pursuing, the commencing date of the award of 
educational assistance is the latest of:  (A) The date the 
educational institution certifies under paragraph (b) or (c) of 
this section;  (B) One year before the date of claim as 
determined by Sec. 21.1029(b);  (C) The effective date of the 
approval of the course, or  (D) One year before the date VA 
receives the approval notice for the course. See 38 C.F.R. § 
21.7131(a).

Under 38 C.F.R. § 21.1029(b), the "date of claim" is the date 
on which a valid claim or application for educational assistance 
is considered to have been filed with VA, for purposes of 
determining the commencing date of an award of that educational 
assistance.  (1) If an informal claim is filed and VA receives a 
formal claim within one year of the date VA requested it, or 
within such other period of time as provided by Sec. 21.1032, the 
date of claim, subject to the provisions of paragraph (b)(3) of 
this section, is the date VA received the informal claim.  (2) If 
a formal claim is filed other than as described in paragraph 
(b)(1) of this section, the date of claim, subject to the 
provisions of paragraph (b)(3) of this section, is the date VA 
received the formal claim.  (3) If a formal claim itself is 
abandoned and a new formal or informal claim is filed, the date 
of claim is as provided in paragraph (b)(1) or (b)(2) of this 
section, as appropriate.

Analysis

The Veteran's application for benefits and enrollment certificate 
was received by the RO on September 7, 2008.  The award of 
Chapter 30 benefits based on that application is only available 
for training up to 12 months prior, i.e. conducted no earlier 
than September 9, 2007.  A period of enrollment which occurred 
prior to that date, as is the case here, is not subject to 
retroactive payment of Chapter 30 educational assistance benefits 
based on the Veteran's claim in September 2008.

The Veteran does not dispute the fact that his request was filed 
late.  As noted above, he contends in his statements and hearing 
testimony that there were extenuating circumstances and he should 
not be penalized for not making a timely application for 
benefits.  He claims that he was lead to believe that Remington 
College did not qualify for VA benefits and that personnel there 
did not submit the appropriate forms on his behalf.  
Unfortunately, there is no statutory or regulatory provision for 
any exceptions to the filing requirements that apply to this 
case.  The regulations provide no exceptions in a case in which a 
representative or any other individual fails to submit an 
application on a veteran's behalf.  The Board further notes that 
the Veteran had not previously filed any document with VA which 
could be considered to be an informal claim.  

While there is no physical copy of the Veteran's claim for 
education benefits, the RO indicated in the SOC that this 
document was received September 9, 2008 and the Board accepts 
that as the date of receipt.  The Veteran has not argued that his 
claim was submitted at an earlier date, as such the Board finds 
that the application was submitted as of the date the RO has 
indicated.

The Board is bound by the applicable law and regulations when 
determining claims for VA benefits.  The regulatory criteria 
governing commencement dates of awards of Chapter 30 educational 
assistance benefits are clear and specific, and the Board is 
bound by them.  Pursuant to these criteria, there is no basis 
upon which to grant the Veteran Chapter 30 benefits for periods 
of enrollment prior to September 9, 2007.  Therefore, the Board 
finds that entitlement to educational benefits for the training 
received at Remington College for the period prior to September 
9, 2007, is not warranted.  See Taylor v. West, 11 Vet. App. 436 
(1998) (wherein the United States Court of Appeals for Veterans 
Claims held that a veteran was not entitled to educational 
benefits under Chapter 30 where the commencing date was after the 
enrollment period.)  As the law in this case is dispositive, the 
Veteran's claim must be denied based on a lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Notice and Assistance

Finally, it is noted that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, provides, 
among other things, for notice and assistance to claimants under 
certain circumstances.  When the law and not the evidence are 
dispositive of the claim, the VCAA is not applicable.  Mason v. 
Principi, 16 Vet. App. 129 (2002).  As the law is dispositive in 
the instant claim, the VCAA is not applicable.


ORDER

Payment of educational assistance benefits under Chapter 30, 
Title 38, United States Code, for the training received at 
Remington College for the period prior to September 9, 2007, is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


